Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment and accompanying arguments filed 06/24/2021, with respect to the rejections set forth in the Non-Final Rejection mailed 03/25/2021 have been fully considered and are persuasive.  The rejections set forth in the Non-Final Rejection mailed 03/25/2021 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-6, 10, 12, 13, 15-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the particulars of the claimed sinusoidal signal having the claimed parameters that also contain voltage components that have nerve blocking components as well as non-blocking components as presently claimed. The state of the art typically relies on high frequency alternating current to provide nerve blocking as illustrated  by the following references:
Knudson et al. (2005/0131485), see par. [0055];
Mounaim et al. (2011/0071590), par. [0006, 0013];
Lee (2012/0016448), par. [0008];
Bhadra et al. (2017/0050024), par. [0094];
Kilgore et al. (2011/0125216), par. [0007, 0042];
Additionally, the prior art of Kilgore et al. (2004/0127953) discloses square pulses having frequency ranges that greatly exceed the upper end of the 100 Hz claimed, i.e. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALLEN PORTER/Primary Examiner, Art Unit 3792